Citation Nr: 0638749	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-43 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral wrist 
disability.

3.  Entitlement to service connection for degenerative 
arthritis, status post left knee replacement.

4.  Entitlement to service connection for degenerative 
arthritis, status post right knee replacement.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for lower back 
disability as secondary to bilateral knee disability.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a disability 
manifested by vertigo with dizziness and nausea.

10.  Entitlement to service connection for severe headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.

The claims of service connection for degenerative arthritis, 
status post left knee replacement, degenerative arthritis, 
status post right knee replacement, and lower back disability 
as secondary to bilateral knee disability are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.





FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has PTSD.

2.  There is no competent evidence of record showing that the 
veteran currently has a bilateral wrist disability.

3.  There is no competent evidence of record showing that the 
veteran currently has a bilateral hip disability.

4.  The veteran's current bilateral hearing loss and tinnitus 
did not have its onset during active service or result from 
disease or injury in service.

5.  There is no competent evidence of record showing that the 
veteran currently has a disability manifested by vertigo with 
dizziness and nausea.

6.  There is no competent evidence of record showing that the 
veteran currently has severe headaches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Pushover not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The criteria for entitlement to service connection for a 
bilateral wrist disability have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  The criteria for entitlement to service connection for a 
bilateral hip disability have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2006).

5.  The criteria for entitlement to service connection for a 
disability manifested by vertigo with dizziness and nausea 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

6.  The criteria for entitlement to service connection for 
severe headaches have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of such 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in April 2005.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the April 2005 
notice letter was subsequently considered by the RO in the 
May 2006 supplemental statement of the case.  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the veteran received pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issues.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case for the issues of service connection 
for bilateral wrist disability, bilateral hip disability, a 
disability manifested by vertigo with dizziness and nausea, 
and severe headaches.  The evidentiary record does not show 
that the veteran currently suffers from these disabilities.  
See 38 C.F.R. § 3.159(c)(4)(C) (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran underwent VA 
examinations in October 2004 for hearing loss and tinnitus 
and in March 2005 for PTSD.  The duties to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Analysis

A.  PTSD

38 C.F.R. § 3.304(f) requires medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), which provides 
that the diagnosis of a mental disorder must conform to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) and must be supported by findings on 
examination.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of PTSD.  In January 
2005, a VA physician assistant diagnosed the veteran as 
having possible PTSD and referred him for a PTSD evaluation.  
In March 2005, the veteran was afforded a VA examination.  
Following review of the claims file and a mental status 
examination, the veteran was diagnosed as having anxiety 
disorder, not otherwise specified.  The examiner stated that 
the veteran did not present the full symptom criteria 
necessary for a diagnosis of PTSD.  In July 2005, the veteran 
was again psychologically assessed by a VA physician 
assistant.  He was diagnosed as having adjustment disorder, 
not otherwise specified.  The veteran has never been 
diagnosed as having PTSD.  In the absence of any competent 
evidence of current PTSD, the Board must conclude the veteran 
does not currently have that disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The evidence is against the veteran's 
claim, and it must therefore be denied.

B.  Bilateral wrist disability

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
veteran has not been diagnosed as having a bilateral wrist 
disability.  In fact, the record does not contain any medical 
treatment records showing any complaints, treatments or 
findings of a bilateral wrist disability.  In the absence of 
any competent evidence of current bilateral wrist disability, 
the Board must conclude the veteran does not currently suffer 
from that disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The evidence is against the veteran's 
claim, and it must be denied.

C.  Bilateral hip disability

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
veteran has not been diagnosed as having a bilateral hip 
disability.  In fact, the record does not contain any medical 
treatment records showing any complaints, treatments or 
findings of a bilateral hip disability.  In the absence of 
any competent evidence of current bilateral hip disability, 
the Board must conclude the veteran does not currently suffer 
from that disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The evidence is against the veteran's 
claim, and it must be denied.

D.  Bilateral hearing loss and tinnitus

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006); see also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The service medical records show that the veteran's hearing 
was normal at induction to service.  However, at separation, 
the audiometric examination was abnormal.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
20
25
LEFT
30
30
20
25
25

Following service, the veteran received private treatment 
from Dr. J.B. Jones.  In a letter dated February 2003, Dr. 
Jones stated that the veteran noticed a continual decline in 
his hearing over the years and diagnosed him as having 
hearing loss.  

In a letter dated June 2003 to the veteran, S.P. Cowgill, a 
certified private audiologist, stated that the veteran 
provided a history of noise exposure both during service and 
after service in his workplace and that tinnitus and vertigo 
occurred twice a month.  Audiometric test results indicated a 
mild sloping to a moderate sensorineural hearing loss 
bilaterally, more pronounced in the left ear.  Speech 
reception thresholds were 20 dB for the right ear and 25 dB 
for the left ear.  Speech discrimination scores were 96 
percent in the right ear at 60 dB and 88 percent in the left 
ear at 65 dB.

In October 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran reported having 
noise exposure during active service and having occupational 
noise exposure.  Tinnitus assessment showed that the date of 
onset was about 1972 and had been essentially constant high 
pitch ringing.  The veteran's hearing loss was said to be 
progressive and he did not give a date of onset.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
45
LEFT
35
40
30
50
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.  
Following diagnostic and clinical tests, the veteran was 
diagnosed has having mild to moderate sensorineural loss and 
normal middle ear function in the right ear and mild to 
moderate sensorineural loss, slightly negative middle ear 
pressure, and acoustic reflexes absent with probe in the left 
ear.  

The examiner opined that is was unlikely that the audiometric 
test results obtained at separation reflected a change in 
hearing secondary to factors encountered during active 
service.  They were more likely reflective of a temporary 
conductive hearing loss or an inappropriate noisy test 
environment.  Comparisons between enlistment and separation 
test results were not consistent with a noise-induced 
etiology.  Regarding the veteran's tinnitus, the examiner 
opined that it was not related to military noise exposure.  
He stated that this opinion was based on audiometric test 
results and the veteran's report of a post-military onset 
time.  The veteran did not associate tinnitus onset with a 
specific acoustic event and audiometric test results at the 
time of separation did not provide a basis for argument that 
cochlear damage occurred during active service.  

There is no competent medical evidence of record showing that 
the veteran's bilateral hearing loss and tinnitus had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  The service medical records do 
not show that the veteran had hearing loss or tinnitus in 
service.  Although the separation examination shows that the 
veteran had some hearing loss at separation, the VA examiner 
provided a definitive opinion that the veteran's current 
disability was most likely not caused by noise exposure 
during active service.  As shown above, the examiner provided 
a thorough discussion as to why he believed that the 
veteran's hearing loss and tinnitus were not related to 
service  The examiner provided rationale and cited to 
specific evidence in the file as support for his opinion.  
The opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The evidence does not show that the veteran was diagnosed 
with sensorineural hearing loss within one year following his 
separation from service.  The earliest evidence of record 
showing hearing loss is from 2003.  Although the veteran 
stated during the VA examination that his hearing loss had 
been progressive, he did not give a date of onset.  The 
veteran does not argue nor does the evidence show that his 
hearing loss began within one year of separation.  As such, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
bilateral hearing loss or tinnitus to service, and the 
medical evidence of record does not otherwise demonstrate it 
is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The evidence is against the veteran's 
claim, and it must be denied.

E.  Vertigo with dizziness and nausea

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
disability manifested by vertigo with dizziness and nausea.  

The service medical records are negative for any complaints 
or findings of vertigo, dizziness or nausea.

Following service, in a letter dated June 2003 to the 
veteran, a certified private audiologist, stated that the 
veteran reported having vertigo approximately twice per 
month.  The veteran also reported having dizziness during the 
October 2004 VA examination.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
Board finds that there is no persuasive medical evidence of 
record showing that the veteran has a disability manifested 
by vertigo with dizziness and nausea that had its onset 
during active service or is related to any in-service disease 
or injury.  Although the veteran reported vertigo and 
dizziness, he has not been diagnosed as having any chronic 
disability that is manifested by this vertigo or dizziness 
and they have been reported only as symptoms during 
assessments of his hearing loss and tinnitus.  Claims for 
hearing loss and tinnitus have already been addressed in this 
decision.  In the absence of any competent evidence of a 
diagnosis related to vertigo with dizziness and nausea, the 
Board must conclude the veteran does not currently suffer 
from any such disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

F.  Severe headaches

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
veteran has not been diagnosed as having severe headaches.  
In fact, the record does not contain any medical treatment 
records showing any complaints, treatments or findings of 
headaches.  In the absence of any competent evidence of a 
current headache disability, the claim must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.






ORDER

Service connection for PTSD is denied.

Service connection for a bilateral wrist disability is 
denied.

Service connection for a bilateral hip disability is denied.

Service connection for bilateral hearing loss and tinnitus is 
denied.

Service connection for a disability manifested by vertigo 
with dizziness and nausea is denied.

Service connection for severe headaches is denied.


REMAND

Unfortunately, a remand is required with regard to the 
remaining issues.  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

The veteran claims entitlement to service connection for 
degenerative arthritis, status post left knee replacement and 
degenerative arthritis, status post right knee replacement, 
which he argues are related to service as he engaged in 
strenuous physical activity during service.  He also claims 
entitlement to service connection for a lower back disability 
secondary to his bilateral knee disability.  

Service medical records are negative for any complaints, 
treatment, or findings of any knee or back disability.

Following service, the veteran received private medical 
treatment for his knees and back from Drs. M.W. Hayes and 
J.B. Jones.  Treatment records show that the veteran has been 
diagnosed as having degenerative disc disease in his spine 
and arthritis in both knees.  Medical records from 1995 show 
that the veteran underwent knee replacement surgery for both 
knees, which were performed Dr. Hayes, an orthopedic surgeon.  
In several letters to the RO dated January 2003, August 2005 
and September 2005, Dr. Hayes opined that the repetitive 
traumatic injuries to the veteran's back and knees during 
service, which the veteran described to him, caused premature 
"traumatic arthritis" and eventually led to the need for 
total knee replacement.  

In addition, Dr. Jones also sent letters to the RO dated in 
February 2003, April 2004, and September 2005.  He stated 
that he was certain that the veteran's duties during service 
caused pain in his knees and back following service and 
eventually caused his long term disability with the back and 
knees.  In the April 2004 letter, Dr. Jones also opined that 
the veteran's right and left knee condition affected his back 
disability.

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Although Drs. Hayes and Jones provided 
definitive medical opinions of the etiology of the veteran's 
current knee and back disabilities, they were based primarily 
on history provided by the veteran and not on review of the 
claims file.  As such, the Board finds that a medical opinion 
with review of the claims file is necessary in order to make 
a determination on this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination by a physician knowledgeable in 
orthopedics.  The claims file must be made 
available to the examiner, and the examiner 
should review the claims file and indicate in 
the report that the claim file was in fact 
reviewed.  Any indicated tests should be 
accomplished.  

The examiner should state whether it is at 
least as likely as not (i.e., whether there 
is at least a 50 percent probability) that 
the veteran's current right and left knee 
disabilities and back disability had their 
onset during active service or within one 
year thereafter, or are related to any in-
service disease or injury, including taking 
malaria pills during service.  

If the veteran's current right and left 
knee disabilities are found to have had 
their onset during active service or are 
related to any in-service disease or 
injury and the back disability is not, 
the examiner should also state whether it 
is at least as likely as not that the 
veteran's current back condition was 
caused by the veteran's right and left 
knee disabilities.

A complete rationale should be given for all 
opinions and conclusions expressed.  

2.  Then, VA should readjudicate the claims, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


